            Case 5:18-cv-01050-DAE Document 3 Filed 10/05/18 Page 1 of 1




                                UNITED STATES DISTRICT COURT
JEANNET1'EJ.CLACK                 WESTERN DISTRICT OF TEXAS                          PHILIP J. DEVLIN
  CLERK OF COURT
                                727 East Cesar E. Chavez Blvd., Suite A500            CHIEF DEPUTY
                                        San Antonio, Texas 78206


                                             October 5, 2018

      Keith M. Harper
      607 14th Street, NW Suite, 900
      Washington, DC 20005-2018

        RE: Civil Case No. SA-18-CV-1050-DAE

                       Joann Chase, et al v Andeavor Logistics, L.P., et al
     Dear Counsel:

     Our records indicate you are not admitted to practice in this Court. The Western District
     of Texas Local Court Rule AT-I (f)(I) states:

                        In General: An attorney who is licensed by the highest
                       court of a state or another federal district court, but who
                       is not admitted to practice before this court, may
                       represent a party in this court pro hac vice only by
                       permission of the judge presiding. Unless excused by
                       the judge presiding, an attorney is ordinarily required to
                       apply for admission to the bar of this court.
     If you are representing a party, please submit a Motion requesting the Court's
     permission to appear in the above captioned case. If you wish to file an application to
     be admitted in the Western District of Texas, the application forms and the Local Rules
     for the Western District of Texas are available on our website www.txwd.uscourts.qov.
     If you are an attorney who maintains his or her office outside the Western District of
     Texas, the Judge may require you to designate local counsel. (Local Rule AT-2).

     If you have any questions do not hesitate to contact our office.


                                                  Sincerely,
                                                  JEANNETTE J. CLACK, CLERK

                                                  United States Distdct


                                                            na Coldewey, Deputy CI

     cc: all counsel
